Cooley, J.
This is an action to recover back taxes alleged to have been illegally collected of the plaintiff by distress and sale of his goods and chattels. The illegalities alleged are two: Fir§t, that the tax was levied upon an excessive -valuation; and second, that it was collected by levy and sale after the tax warrant had expired, and without any legal renewal - or extension of the process.
The facts upon which the first point is raised are the following: The plaintiff was assessed for the year 1869
as the owner of two parcels of land, one of which was valued upon the assessment roll at seven thousand dollars and the other at five thousand. The charter of the city as amended in 1869 (Sess. L. 1869, Vol. 2, p. 561) provides for a board of review, consisting of the controller, the supervisors and the city attorney, who meet at a time and place to be prescribed by the common council, and “continue in session at least three days successively, and as much longer as may be necessary, at least six hours in each day during said three days ;” and the charter declares that “ any person desiring so to do may examine his or her assessment on said roll, and may show cause, if any, why the valuation thereof should be changed; and the said board shall decide the *264same, and their decision shall be final; and the said board shall keep a record of their proceedings and all changes made by them on said roll, and their record shall be deposited with the recorder.” — Ibid., § 1$.
The plaintiff, it appears, when a time had been fixed for the meeting of this board, appeared in person at the forenoon session thereof on July 7, 1869, and claimed that the valuation of his lands was too high, and stated his reasons why the same should be reduced. The board thereupon passed a resolution reducing the valuation of one parcel to six thousand two hundred dollars, and that of the other to four thousand five’ hundred dollars; which resolution was duly entered of record. In the afternoon of the same day, however, before proceeding to other business, in the absence of the plaintiff and without his knowledge, another resolution was passed, rescinding the first, and declaring that the original valuation was not too high. The tax was subsequently levied upon the land on the basis of that valuation.
The plaintiff insists that when the board had once heard and passed upon his application for a reduction of the valuation, their power over the subject was exhausted, and they had no jurisdiction afterwards to reconsider and reverse their action. It is insisted for the defendant, on the other hand, that the whole subject is under the control of the board for the whole of the three days during which they remain in session; that it is their final determination only that is conclusive, and that all claims for reduction must be considered as open for consideration, and parties interested bound to take notice of their action thereon, until the time of their final adjournment. And it is further insisted that the first action of the board was erroneous, because not based on sworn evidence.
We are of opinion that the public authorities erred in *265this case. Their right to review a valuation of property only arises when an application is made for that purpose by the party concerned; and although they sit as a board for three days or more, yet each particular case is heard by itself, and when once disposed of, the party concerned, who is the moving party therein, is no longer under obligation to watch their proceedings. The public notice which he has under the law to appear and be heard, if he desires to do so, has then, so far as he is concerned, spent its force, and there is no more occasion for his remaining in attendance upon the board afterwards lest the action taken should be rescinded, than there is for a suitor in court who has obtained a judgment, remaining constantly with the court so long as it remains in session, lest at some time the judgment should be vacated in his absence and without his knowledge. We do not say that it would not be competent for the board, if they should subsequently become satisfied that their action Avas erroneous, to reconsider it after due notice to the party, and an opportunity given him to be heard; but Ave are clearly of opinion that the first resolution is in the nature of .a judicial determination, which must stand as final unless changed on a rehearing after reasonable notice. We also think SAVorn evidence was not essential unless called for by the board. That body could act upon personal examination, or any evidence which to them was satisfactory.
As the circuit court reached a conclusion the opposite of this, it follows that the judgment must be reversed.
We do not think there is any force to the objection taken to the extension of the tax warrant. It was extended by the common council, which under the charter had full authority. Their action is objected to because there Avas no renewal indorsed upon the warrant, and no formal Avritten notification of any kind given to the treasurer, of the *266renewal. But it appears that the action of the council was taken on the application of the treasurer himself; and we think, therefore, that no formal notification to him was needful to his authority.
The judgment is reversed with costs, and a new trial ordered.
The other Justices concurred.